                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

HIGH SCHOOL SERVIÇOS
EDUCACIONAIS, LTDA, a Brazilian
   company,

           Plaintiff,

     v.

MUN Y. CHOI, individually and in his
capacity as the President and Chancellor
of the University of Missouri;                Case No.
     Serve at:
      321 University Hall
      Columbia, MO 65211


MIZZOU ACADEMY aka MIZZOU K-
12 / UNIVERSITY OF MISSOURI
HIGH SCHOOL;                                 COMPLAINT
     Serve at:
     101 E Townsend Hall                     JURY TRIAL DEMANDED
     Columbia, MO 65211


THE CURATORS OF THE
UNIVERSITY OF MISSOURI, a Public
Corporation;
    Serve at:
    316 University Hall
    Columbia, Missouri 65211


JULIA G. BRNCIC, in her official
capacity as a Member of the Board of
Curators;


DARRYL M. CHATMAN, in his official
capacity as a Member of the Board of
Curators;




          Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 1 of 40
MAURICE B. GRAHAM, in his official
capacity as a Member of the Board of
Curators,


GREG E. HOBEROCK, in his official
capacity as a Member of the Board of
Curators;


JEFFREY L. LAYMAN, in his official
capacity as a Member of the Board of
Curators;


PHILLIP H. SNOWDEN, in his official
capacity as a Member of the Board of
Curators;


DAVID L. STEELMEN, in his official
capacity as a Member of the Board of
Curators;


ROBIN R. WENNEKER, in her official
capacity as a Member of the Board of
Curators;


MICHAEL A. WILLIAMS, in his official
capacity as a Member of the Board of
Curators;


INTERNATIONAL EDUCATION
ASSOCIATES, LLC., a Missouri limited
liability company (“IEA”);
     Serve at:
     316 University Hall
     Columbia, Missouri 65211

ERICA LEMBKE in her official capacity
as Interim Dean of Education of the
University of Missouri;



                                        2
       Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 2 of 40
 KATHRYN CHVAL, in her individual
 and official capacity as a Director of IEA
 and/or as former Dean of the Department
 of Education of the University of
 Missouri;

 ANGELA HAMMONS,
 individually;

 TAMARA REGAN,
 individually;


 KATHRYN FISHMAN-WEAVER,
 individually;


 STEPHANIE P. WALTERS,
 individually;


 THITINUN BOONSENG, individually;

 and DOES 1-100.

            Defendants.




                                         COMPLAINT

       Plaintiff, High School Serviços Educacionais, LTDA, states the following as its Complaint

against Defendants.

                                              PARTIES

       1.       Plaintiff, High School Serviços Educacionais, LTDA (hereinafter “HSE”) is a

Company registered in the Federative Republic of Brazil, with its principal place of business

located at Av. Rio Branco, 274 – Loja 50 – Santa Lúcia, Vitória – ES, 29056-910, Brazil.

       2.       Defendant, Mun Y. Choi (hereinafter "Choi") has been the President and

Chancellor of the University of Missouri since March 2017, with control over the University of


                                                 3
            Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 3 of 40
Missouri College of Education and the Mizzou Academy (formerly known as Mizzou K-12

Online; hereinafter "MK12"). He is sued herein in his official and individual capacities.

          3.   At all times material hereto, the Curators of the University of Missouri (hereinafter

“CURATORS”), were and are a Public Corporation registered in Missouri, with its principal place

of business located at 316 University Hall, Columbia, Missouri, 65201.

          4.   The individuals identified herein as the CURATORS are the current Members of

the Board of Curators of the University of Missouri. They have the power and ability to control

the continuance or discontinuance of the continuing infringement of works in which Plaintiff owns

the intellectual property rights, and with the power and ability to control the continuance or

discontinuance of the continuing appropriation and use of trade secret(s) of the Plaintiff. They are

sued herein in their official capacities. The CURATORS have waived sovereign immunity in

accordance with R.S. Mo. 537.610 by purchasing liability insurance that covers the claims alleged

herein.

      5.       The party identified herein as Mizzou Academy aka Mizzou K-12 / University of

Missouri High School (hereinafter “MK12”) is an independent, private school , is a self-funded

business or operating unit that operates without any formal recognition from the State of

Missouri, and does not receive appropriations or funding from the CURATORS. It is a K-12

private school that was first accredited by COGNIA as a private school on or about January 15,

2003. MK12 either alone or as a joint venture or partnership with International Education

Associates, LLC (hereinafter "IEA"), and/or other DOE Defendants caters to, and operates for

the benefit of, non-university level students, including nonresidents of the State of Missouri and

non-residents of the USA. Furthermore, the laws of Missouri do not view the entity as an arm of

the state; it operates with autonomy; and the entity is concerned with other states’ students and

international students, and not only with Missouri students. Since the strings for this entity are


                                                  4
           Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 4 of 40
not tied to the State of Missouri, and MK12’s operation is a proprietary function, this entity does

not enjoy sovereign immunity under the United States Constitution, federal law, or any state law.

       6.       International Education Associates, LLC, (hereinafter “IEA”) is now, and at all

times relevant hereto was, a Missouri Limited Liability Company in good standing in the State of

Missouri. At the time of the events alleged herein, it was a separate Missouri entity.            Upon

information and belief it is an independent operation which has no official authorization from the

State of Missouri, and does not receive appropriations or funding from the CURATORS. This

entity caters to, and operates for the benefit of, non-university level students including those who

are not residents of the State of Missouri or the USA. Since the purse strings for this entity are not

tied to the State of Missouri, and IEA’s operation is a purely proprietary function, this entity does

not enjoy sovereign immunity under the United States Constitution, federal law or any state law.

       7.       Angela Christine Hammons (hereinafter "Hammons") isnow and at all times

relevant hereto was the Director of Curriculum Development & IT for MK12 since November

2018, was at all times in operational and technological positions at MK12 relevant hereto, and is

residing in the State of Missouri. She is sued herein in her individual capacity.

       8.       Tamara Lynn Regan (hereinafter "Regan") is now and at all times relevant hereto

was Business Director for MK12, was at all times in financial and operational positions at MK12

relevant hereto, and is residing in the State of Missouri. She is sued herein in her individual

capacity.

       9.       Kathryn Eva Fishman-Weaver (hereinafter "Fishman-Weaver") is now and at all

times relevant hereto was a Director of MK12, was at times in curricular, academic and

pedagogical leadership positions at MK12 relevant hereto, and is residing in the State of

Missouri. She is sued herein in her individual capacity.




                                                  5
            Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 5 of 40
        10.     Stephanie Paige Walter (hereinafter "Walter") is now and at all times relevant

hereto was an instructor and author of academic materials for MK12, and is residing in the State

of Missouri. She is sued herein in her individual capacity.

        11.     Defendant DOES #1-5 are the current active Directors of IEA who are sued herein

in their official and individual capacities.

        12.     Kathryn Bouchard Chval (hereinafter "Chval"), is the former Dean of Education

of the University of Missouri who, upon information and belief, did approve of the taking,

infringement and/or misappropriation of Plaintiff’s intellectual property. She was also a Director

of IEA at the time of the events alleged herein. She is sued herein in her official and individual

capacities.

        13.     Upon information and belief, Erica Lembke (hereinafter "Lembke"), is the current

Interim Dean of the University of Missouri College of Education, with the ability to discontinue

the continuing misappropriation of Plaintiff’s trade secrets and the ability to discontinue the

infringement of Plaintiff’s intellectual property rights. She is sued herein in her official capacity.

        14.     Upon information and belief, Renata Assi Vaccari (hereinafter "Vaccari"), is a

representative of MK12 and/or IEA, and acts as a conduit of MK12 in carrying out their

directions and proprietary function in Brazil. She is the owner of a company in Brazil called "MZ

Educação", which is listed in MK12's website as their partner in Brazil. According to MK12's

website, "Mizzou Academy works together with MZ Educação, that provides on-site support all

over the country, with an office in São Paulo – SP." She is sued herein in her official and

individual capacities. (See Exhibit 1.)

        15.     Upon information and belief, Thitinun Boonseng (hereinafter “Boonseng”) was,

at the time of the events alleged herein directly or indirectly, equity holder in, investor in, or joint

venture partner with IEA. He is sued herein in his individual capacity.


                                                   6
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 6 of 40
       16.     The defendants named herein as DOES #6-20, are other persons, either

individuals or entities, who either play or played a role in creating fake and inflated billings to

Plaintiff or IEA’s joint venture partners also described as “investors” who are jointly and

severally liable to Plaintiff for Plaintiff’s damages.

       17.     The defendants named herein as DOES #21-100, are other persons, either

individuals or entities, who played some culpable role in the infringement, contributory

infringement and/or misappropriation of Plaintiff’s intellectual property rights. They also

include, but are not limited to, new or replacement members of the CURATORS who may also

have the power to continue or discontinue the continuing infringement by other named

Defendants. When these other parties are identified their names will be substituted in place of

their DOE identities.

                                  JURISDICTION AND VENUE

       18.     This case also involves federal questions under the laws or treaties of the United

States and the court has original subject matter jurisdiction under 28 U.S.C. §§1331 and 1338(a)

under the U.S. Copyright Act, 17 U.S.C. §101, the Digital Millennium Copyright Act (“DMCA”),

17 U.S.C. §1202, and the Defend Trade Secrets Act of 2016 (“DTSA), 18 U.S.C. §1836.

       19.     This court has supplemental jurisdiction over all other claims that are “so related to

claims in the action within such original jurisdiction that they form part of the same case or

controversy.” 28 U.S.C. §1367.

       20.     Venue is properly placed in this Court under 28 U.S.C. §1391 since at least one of

the Defendant(s) is deemed to reside in this judicial district.

                                                FACTS

       21.     Since 2008 and at all times material, Plaintiff HSE has conducted business in Brazil

in contract with universities located in the United States with the purpose of providing Brazilian


                                                   7
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 7 of 40
K-12 schools and students with a curriculum aligned with the United States educational system,

which included a United States high school diploma and a matriculation pathway for

undergraduate admission into a recognized university or other public or private higher education

institution within the United States.

       22.     On or about April 27, 2015, Plaintiff HSE entered into a Mutual Non-Disclosure

Agreement (“MNDA”) with the CURATORS. (See MNDA attached hereto as Exhibit 2.)

       23.     On or about May 4, 2015, Plaintiff HSE entered into two (2) other agreements with

the CURATORS, including a Memorandum of Understanding and Licensing Agreement

(“MOU”) and an Intellectual Property Agreement (“IPA”), agreeing to, among other things, the

terms of use by each of the respective parties’ of previously developed intellectual property, and

intellectual property that would be jointly developed during the parties’ relationship. (See MOU

and IPA attached hereto as Exhibits 3 and 4, respectively.) These agreements emphasized the

importance of the intellectual property rights in the parties’ relationship.

       24.     Neither the MNDA, the MOU, nor the IPA specified the amount of any monetary

consideration to be paid by one party to the other during the parties’ contract relationship, however

both parties benefited from the relationship with both the University of Missouri and MK12 being

able to become better known internationally in the hopes of attracting future college students to

the University of Missouri, or being a direct recruitment "pipeline," and with MK12 having

received large sums of money from HSE's operations in Brazil.

       25.     Plaintiff HSE and Defendant MK12 informally worked together without any

definitive written agreement to establish reasonable payments from HSE to MK12 (“Payment

Protocol”), and from MK12 to HSE, so long as both MK12 and HSE were acting in good faith in

fulfilling the terms of the MOU and other agreements.




                                                  8
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 8 of 40
        26.    The Plaintiff paid MK12 millions of dollars for the years 2015, 2016, 2017, 2018,

and 2019, even without a "Payment Protocol" and without receiving corresponding invoices from

MK12.

        27.    On May 12, 2018, Defendant MK12 surprised Plaintiff HSE with a preliminary

invoice for $4,085,048.00, which included unexpected retroactive billing for years in which MK12

had already received compensation, including for the years 2015, 2016 and 2017.

        28.    On or about January 1, 2019, Defendant MK12 again surprised Plaintiff HSE with

another invoice, replacing the preliminary version of the invoice, this time for $5,162,638.00

which also included retroactive billing dating back to 2015.

        29.    MK12’s invoices for retroactive services were not based on any written agreement

signed by HSE or any non-written agreement between HSE and MK12, and, upon information and

belief, included inflated charges to HSE.

        30.    Plaintiff HSE responded to Defendant MK12’s invoices by denying that such

amounts were owed and asserting that the previously agreed upon amounts had already been

remitted to MK12 in a timely manner.

                               HSE’S OPERATIONAL MANUAL

        31.    Years prior to its relationship with MK12, Plaintiff HSE developed a proprietary

handbook/operational manual (hereinafter “Operational Manual”) to be used by HSE in

conjunction with a U.S. partner university in providing its programs to Brazilian K-12 students.

        32.    Plaintiff HSE originally compiled the "Operational Manual" in Portuguese, the

native language of Brazil, for internal use only.

        33.    A version was prepared annually, beginning in December 2010, and continuing in

December 2011 and December 2012. An English language version was prepared in December

2013 and 2014. The Plaintiff's "Operational Manual" was distributed only to people with whom


                                                    9
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 9 of 40
HSE had an agreement or other obligations of confidentiality and/or other restrictive provisions

limiting the use of the "Operational Manual".

       34.     The referenced "Operational Manual" is entitled to copyright protection and

contained one or more copyright protected photographs owned by HSE.

       35.     The "Operational Manual" compiled by HSE in or around December 2014 was

titled “2015 HSE Operational Manual” for use in the upcoming year.

       36.     On May 22, 2015, shortly after the MNDA was signed between the parties,

Defendants acknowledged the value of the proprietary "Operational Manual" that had been

developed by Plaintiff. Tanya Haeussler sent an email to HSE stating as follows: “Zac and I are

sitting at the airport going over the copy of the operation manual and making lots of notes. Would

you be able to make this available on the Google Drive? We would like our staff to read it too.

Honestly, this is an amazing document. Both of us appreciate the detail that is covered.” (attached

hereto as Exhibit 5.)

                  THE HEIST OF THE HSE OPERATIONAL MANUAL

       37.     The parties' five (5) year contract relationship was into its fourth year when on or

about January 4, 2019, Haeussler, Senior Director of MK12, sent an email marked “HIGHLY

CONFIDENTIAL” to Defendants Hammons, Regan, Fishman-Weaver, and Walter, giving them

a link to the "INTERNAL 2019 MK12 Operation Manual Google Doc" and requesting them to

“go through the entire document and make sure any changes that are needed are included,

including removing all HSE references.” (That email is attached hereto as Exhibit 6.)

       38.     The recipients of the January 4, 2019, email were also asked to engage other

 individuals in confidence as necessary to edit the document but were warned to “be circumspect

 in who you ask to help update this document. They need to CLEARLY understand what we are

 intending to do, and understand this is highly confidential.”


                                                10
        Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 10 of 40
       39.     On March 12, 2019, it was announced by email that the changes in the

"INTERNAL 2019 MK12 Operation Manual Google Doc" had been completed, and stated that

“in light of the IP concern with HSE, the “Operational Manual” has been completely revised and

we now have a DRAFT 2020 Mizzou Academy Handbook.”

       40.     By the date of the March 12, 2019, email, the confidential group of individuals

participating in the illegal activities had grown to include not only Defendants Hammons, Regan,

Fishman-Weaver, and Walter but also other MK12 agents who participated or condoned the

removal of HSE references from the Plaintiff's "Operational Manual" and/or the insertion of the

Mizzou Academy Handbook in its place.

       41.     All members of the confidential group were aware that MK12 was working with

HSE in Brazil at the time of these events and nevertheless chose to engage in illegal acts in

violation of federal laws.

       42.     In spite of the group’s efforts to erase the name of HSE and other copyright

management information (“CMI”) from the Plaintiff's "Operational Manual" in such a nefarious

and secret manner, the group left in the updated revision of the resulting “2020 Mizzou Academy

Handbook” a copyright protected photograph belonging to HSE, multiple pieces of text, and other

various tell-tale signs of copying and plagiarism.

                             THE HEIST OF HSE’S CONTACT LIST

       43.     The Plaintiff developed and maintained over many years an electronic file, i.e. in

essence a computerized customer contact list (hereinafter “Contact List”), of its partner schools,

along with contact names, email addresses, and mobile phone numbers of the individuals who are

the important decision makers and important contacts in various capacities at their partner schools.




                                                11
        Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 11 of 40
       44.     The Plaintiff’s "Contact List" of important decision makers was developed

gradually and continuously over many years of dealing with the various schools and school

personnel in Brazil.

       45.     The Plaintiff took steps to protect its "Contact List" and provided it only to its

contacting partners on a need-to-know basis under the terms of a non-disclosure agreement. An

earlier less-developed spreadsheet list had been provided to Texas Tech University under the

assurance that it would be used in confidence.

       46.     On January 7, 2019, three days after it started making an unauthorized derivative

work of HSE’s "Operational Manual", Tanya Michiko Haeussler (hereinafter “Haeussler”),

Senior Director for MK12, sent the following email to Maria Isabel Morandi (hereinafter

“Morandi”) of HSE requesting an updated electronic file of all schools and coordinators under

the guise and false pretense that they needed the "Contact List" to carry out their contract

obligations with HSE for 2019. It was done under false pretense since MK12 had already

determined to discontinue its business with Plaintiff and had already started to delete HSE

references from HSE’s "Operational Manual" so that it could be used as their own. MK12 knew

it had no independent right to the information and that it was protected from use by Defendants

under the terms of the MNDA. (See email attached hereto as Exhibit 7.)

       47.     HSE'S Morandi complied with MK12’s Haeussler request, but had Morandi known

that MK12 was in the process of stealing HSE’s intellectual property and that the true intent was

to use the "Contact List" to immediately begin competing with HSE, she would not have provided

the confidential electronic file of contact information to MK12.

       48.     MK12 utilized the "Contact List" and/or other proprietary information of HSE to

contact HSE’s partner schools at least as early as February 2019 and otherwise solicited and

pressured HSE’s partner schools to abandon their relationships with HSE.


                                                 12
        Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 12 of 40
                                                THE FLIP

       49.     On or about February 14, 2019, MK12 sent an email to all of HSE’s partner schools

 in Brazil (without HSE’s knowledge or consent) with the subject line “Mizzou For You in 2020.”

 (See February 14, 2019 email attached hereto as Exhibit 8.) MK12 characterized this secretly as

 "The Flip". HSE was not copied on the email and was not given any advance notice or warning

 that their partner schools were being notified or that an email was being sent. The information

 used by MK12 to identify the appropriate school contacts in Brazil was based on confidential

 material obtained from Plaintiff in confidence and under a duty of confidentiality in violation of

 the MNDA, the MOU, and the IPA.

       50.     On that same date, and only after sending the above-mentioned e-mail to HSE’s

partner schools, MK12 sent a letter of termination to HSE providing a one-year advance written

notice that the MOU and IPA were being terminated as of February 14, 2020, exactly one year

from the date of the letter. (See Exhibit 9.)

       51.     The February 14, 2019 email to HSE’s partner schools in Brazil was followed by a

second email on February 19, 2019 to the Brazilian schools with the subject line “Mizzou Meeting

Announcement Changes.”

       52.     On or about February 15, 2019, Defendant MK12 sent additional email

correspondence to Plaintiff’s partner-schools requesting their attendance at two meetings which

were to occur on or about February 25, 2019 and February 26, 2019 in Brazil.

       53.     On February 19, 2019, HSE, after learning of Defendant MK12’s actions by and

through its counsel, responded and sent a letter to MK12 demanding that MK12 cease and desist

their illegal and unlawful competition in Brazil. (See Exhibit 10.)

       54.     The legal basis for the cease and desist letter was not only that it was in breach of

the terms of the agreements between the parties, but also that it was a violation of Article 195 of


                                                13
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 13 of 40
Brazilian Law 9.279/96 that makes unlawful competition a criminal act in Brazil. Undeterred,

MK12 ignored the letter and continued their actions.

       55.     Defendant MK12 knows or should have known that its actions were contrary to

and in breach of the agreements between the CURATORS and the Plaintiff, HSE.

       56.     On April 12, 2019, Defendant MK12, through its Executive Director Zachary

March, sent out electronic brochures to HSE partner schools in both Portuguese and English,

referred as "comparison tables", that advertised that its educational services, if any, to be made

available through HSE would be greatly "reduced and limited," as March admitted, and thus

inferior to its own services which would be necessary for the then existing Brazilian students

participating in the MK12 program to graduate with a U.S. high school diploma or to obtain a U.S.

middle school certificate. According to the email and the email attachment, "Schools working with

a ThirdParty Vendor for Mizzou services will have a much reduced and limited academic

experience due to institutional restrictions and considerations." (See Exhibit 11) .

                                      CLAIMS FOR RELIEF

             FIRST CLAIM FOR RELIEF - BREACH OF CONTRACT (“MOU”)
                          (Against MK12 and CURATORS)

       57.     Plaintiff HSE hereby incorporates by reference all of the previous allegations of

this Complaint as if restated in full herein.

       58.     Section III.1 of the MOU provides that HSE will handle all logistic[al] issues

related to introduction and promotion of the program in Brazil during the period of the MOU.

       59.     MK12’s conduct of circumventing HSE and contacting the Brazilian schools

directly in 2019, breached the terms of the MOU because MK12 was promoting their new program

and not the parties’ joint program in Brazil during the term of the MOU, which among other things

usurped HSE’s logistics role as specified in the MOU.



                                                14
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 14 of 40
       60.     Section V.3(1) of the MOU provided that HSE was the contracting party that was

allowed to continue recruiting schools for the HSE-MK12 joint program until December 31st of

the year of termination which included the time period through December 31, 2019.

       61.     Since CURATORS and MK12 provided their Notice of Termination of the MOU

(on February 14, 2019) to take effect on February 14, 2020 (see Exhibit 9), and began recruiting

HSE’s customers (Brazilian partner schools and Brazilian students) to its own program(s), MK12

breached the terms of the MOU by interfering with HSE’s right to continue recruiting new schools

for the joint program until at least December 31, 2019. (See V.3(1)(b)).

       62.     MK12’s conduct of circumventing HSE and contacting and recruiting HSE’s

partner Brazilian schools and Brazilian students directly for their own benefit breached the terms

of the MOU.

       63.     Section III.4 of the MOU requires MK12 and HSE to cooperate in carrying out the

terms of the MOU and the joint program to Brazilian students.

       64.     MK12’s conduct of circumventing HSE and contacting HSE’s partner Brazilian

schools directly, breached the contract provision of the MOU that requires the parties to cooperate

with each other in carrying out the objectives of the MOU.

       65.     As a result of CURATORS’s and MK12's breach(es) of contract, the Plaintiff has

lost the benefit of its bargain and has incurred damages in an amount in excess of $75,000.00.




                                                15
        Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 15 of 40
     SECOND CLAIM FOR RELIEF - BREACH OF THE IMPLIED COVENANT OF
                GOOD FAITH AND FAIR DEALING (“MOU”)
                     (Against MK12 and CURATORS)

       66.     Plaintiff HSE hereby incorporates by reference all of the previous allegations of

the Complaint as if restated in full herein.

       67.     Section V.2 of the MOU states that “[t]his agreement will be in effect from July 1,

2015 to June 30, 2020.” Section V.3 of the MOU states that this agreement may be terminated by

either party with one-year written notice to the other party, with such notice to be given by June

30th of a given year and the termination of the agreement will occur one year later.

       68.     The foregoing contract provisions only permit a termination to take effect on or

about June 30th which coincides with the annual educational and semester enrollment cycle.

       69.     By providing HSE with a written notice of termination to take effect February 14,

 2020, MK12 breached the terms of the MOU.

       70.     MK12 used express contract terms in the MOU, i.e. that it could terminate with one

year of the notice, in bad faith, to deny Plaintiff the expected contract benefit of a specific

termination window to evade the spirit of the transaction.

       71.     As a result of CURATORS’s and MK12's breach(es) of contract, the Plaintiff lost

the benefit of its bargain and has incurred recoverable damages in an amount in excess of

$75,000.00.

       THIRD CLAIM FOR RELIEF - BREACH OF CONTRACT (“IPA”)
                      (Against MK12 and CURATORS)

       72.     Plaintiff HSE hereby incorporates by reference all of the previous allegations of

the Complaint as if restated in full herein.




                                                16
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 16 of 40
       73.     The IPA was drafted, in part, to allow each party to protect its own separate

proprietary intellectual property and to limit, after termination of the MOU, the use of derivative

materials created during the parties’ relationship.

       74.     Section 1.01 of the IPA defines “BACKGROUND IP” to mean “the

INTELLECTUAL PROPERTY first developed by a PARTY prior to or otherwise outside of the

collaboration set forth in the MOU.”

       75.     Part of the BACKGROUND IP that HSE brought to the contract relationship with

MK12 was its electronic "Contact List" file. The "Contact List" included the important contact

information for the decision makers and other important contacts within the Brazilian school

system. HSE protected this information from unpermitted disclosure by the terms of the MNDA,

MOU, and IPA.

       76.     HSE also brought to the contract relationship additional BACKGROUND IP

consisting of its "Operational Manual" which is indispensable in carrying out the dual degree

program with Brazilian schools. HSE protected this information from unpermitted disclosure by

the terms of the MNDA, MOU, and IPA.

       77.     MK12 copied and plagiarized Plaintiff HSE’s "Operational Manual" without

permission, and removed all HSE references so that any recipient would not know that it was

HSE’s copyright protected material because important copyright management information and

direct references to HSE had been removed from the text.

       78.     MK12’s unauthorized derivative manual named "2020 Mizzou Academy

Handbook" contained a copyright protected photograph of HSE, besides copied, plagiarized or

unchanged content from HSE’s "Operational Manual", and other evidence that HSE’s

"Operational Manual" had merely been copied for use and distribution by MK12, including the

sequence in which each subject is presented.


                                                 17
        Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 17 of 40
       79.     MK12 has used HSE’s intellectual property without HSE’s consent in violation of

the terms of Section 2.01(a) of the IPA signed with CURATORS, which provides, with respect to

the ownership of BACKGROUND IP, that “[e]ach PARTY acknowledges and agrees that, as

between the PARTIES, each PARTY is and shall remain the sole and exclusive owner of all right,

title, and interest in and to its BACKGROUND IP, and that this AGREEMENT does not affect

such ownership. Each PARTY acknowledges that it acquires no right under this AGREEMENT

to the other PARTY’s BACKGROUND IP other than as specifically granted in this

AGREEMENT.”

       80.     By using Plaintiff’s BACKGROUND IP including its "Contact List" and

"Operational Manual", CURATORS and MK12 have breached the terms of the IPA.

       81.     In addition, Defendants also took Jointly Owned Intellectual Property that only had

a license to be used in Brazil under the IPA, specifically a jointly developed course named “Study

Skills”. This Study Skills course was slightly modified by MK12 and disseminated to Brazilian

students without Plaintiff’s permission thus further violating the IPA. A side by side comparison

of the original and modified version of the Study Skills course is attached as Exhibit 12).

       82.     As a result of CURATORS' and MK12's breach(es) of the IPA, the Plaintiff lost the

benefit of its bargain and has incurred recoverable damages in an amount in excess of $75,000.00.


         FOURTH CLAIM FOR RELIEF - BREACH OF CONTRACT (“MNDA”)
                       (Against MK12 and CURATORS)

       83.     Plaintiff HSE hereby incorporates by reference all of the previous allegations of

the Complaint as if restated in full herein.

       84.     The terms of the Mutual Non-Disclosure Agreement between Plaintiff HSE and

Defendants MK12 and CURATORS provided “Use Limitations” for any of HSE’s

INFORMATION that was provided to CURATORS, via MK12. INFORMATION was defined as


                                                18
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 18 of 40
information not generally known to the public provided to the receiving Party by the disclosing

Party. INFORMATION may be conveyed in written, graphic, oral, physical or electronic form.

Consistent with the definition set forth above, INFORMATION includes, but without limitation,

data, research, technology, biological materials, samples, discoveries, inventions, techniques,

formulae, products, processes, procedures, know-how, models, visual or audio recordings,

drawings designs, software, algorithms, tools, methods, non-published patent applications, trade

secrets, technical and nontechnical materials and specifications, and other results and outcomes

which the disclosing Party has delivered to the receiving Party pursuant to this Agreement.

       85.     Under the terms of the MNDA, CURATORS and MK12 agreed not to use any of

HSE’s INFORMATION for any commercial purpose or development of any products or

technology. CURATORS and MK12 further agreed not to use or attempt to practice any invention

arising from or disclosed by HSE’s INFORMATION or any part thereof without first entering into

an agreement with HSE permitting such use or practice.

       86.     Plaintiff HSE’s "Contact List", "Operational Manual", and some of its financial

information were part of HSE’s INFORMATION provided to CURATORS via MK12 under the

terms of the MOU, IPA, and MNDA.

       87.     By using HSE’s INFORMATION that was not generally known to the public to

entice investors to invest in or partner with IEA, to contact HSE’s "Contact List", and to create

and disseminate the "2020 Mizzou Academy Handbook", CURATORS and MK12 breached the

terms of the MNDA.

       88.     By allowing others access to HSE’s INFORMATION including Taratuga, LLC,

IEA, IEA’s joint venture partners, and any other non-MK12 individuals, CURATORS and MK12

breached the terms of the MNDA.




                                               19
        Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 19 of 40
       89.     As a result of CURATORS' and MK12's breach of the IPA and/or MNDA, the

Plaintiff has lost the benefit of its bargain and has been damaged in an amount in excess of

$75,000.00.

                FIFTH CLAIM FOR RELIEF - BREACH OF CONTRACT (“IPA”)
                          (Against MK12 and CURATORS)

       90.     Plaintiff, HSE, hereby incorporates by reference all of the previous allegations of

the Complaint as if restated in full herein.

       91.     The IPA was drafted and agreed to, in part, to restrict the parties’ right to

unilaterally create and use derivative advertising material with Brazilian schools or otherwise.

       92.     Section 2.02(d)(vi) of the IPA provides as follows: “except in connection with the

collaboration in education as set forth in the MOU, neither PARTY shall have the right to use,

reproduce, distribute, or create DERIVATIVE WORKS in the ADVERTISING MATERIAL

 without the written consent of the other PARTY.”

       93.     Section 1.02 of the IPA defines “ADVERTISING MATERIAL” as “the

promotional, advertising, or similar material (in both written and electronic form) generated during

the    PROJECT         for     the     sole    benefit       of      the    PROJECT, including

the    website available at http://hseducacional.com.br/site/ and any subdomains therein,

including both secure and unsecure portions.”

       94.     By creating the advertising materials attached hereto as Exhibits 13 and 14 (in both

English and Portuguese) for use, reproduction and distribution for its own benefit, CURATORS

and MK12 have breached the terms of the IPA.

       95.     As a result of CURATORS' and MK12's breach(es) of the IPA, the Plaintiff has

lost the benefit of its bargain and has been damaged in an amount in excess of $75,000.00.




                                                 20
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 20 of 40
             SIXTH CLAIM FOR RELIEF – BREACH OF CONTRACT (“MOU”)
                           (Against MK12 and CURATORS)

       96.     Plaintiff HSE hereby incorporates by reference all of the previous allegations of the

Complaint as if restated in full herein.

       97.     Section V.3.1(a) of the MOU provides that upon termination of the agreement the

“existing students will be permitted to continue with HSE and MK12 until their graduation.”

       98.     MK12 has not permitted and refused to permit the approximately 4,000 Brazilian

K-12 students to continue in the same joint program with HSE and MK12 with the same quality

and respecting the same academic, operational and financial aspects as required by the terms of

the MOU.

       99.      As a result of CURATORS' and MK12's breach(es) of the MOU, HSE has incurred

damages in excess of $75,000.00.

 SEVENTH CLAIM FOR RELIEF - TORTIOUS INTERFERENCE WITH CONTRACT
                        AND/OR BUSINESS EXPECTANCY
   (Against Defendants MK12, CURATORS, IEA, Boonseng, Choi, Chval, and Vaccari)

       100.    Plaintiff HSE hereby incorporates by reference all of the previous allegations of the

Complaint as if restated in full herein.

       101.    Sovereign Immunity does not apply to these Defendants: (a) to the extent that

liability insurance covers the claim; (b) because MK12 was involved in a proprietary function by

providing online curriculum to middle school and high school students outside the United States;

(c) because MK12 operates as a separate independent entrepreneurial fund not connected to

University finances; and (d) further does not apply to IEA because at the time of the events alleged

herein IEA was a separate Missouri entity with outside investors and not an arm of the State of

Missouri or the University of Missouri.




                                                21
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 21 of 40
          102.   HSE had a direct contractual relationship with approximately fifty-eight (58)

customer schools in Brazil. Each one is/was represented by a written signed agreement.

          103.   Defendants were aware either directly or by the imputation of the knowledge of

their agents of the contract and business relationships that HSE had with its customer schools in

Brazil.

          104.   These Defendants, acting without justification, individually for profit or personal

advantage, maliciously interfered with HSE’s relationship with its partnership schools in Brazil by

circumventing HSE and with the assistance of Defendant Vaccari by soliciting the Brazilian

schools directly before and after CURATORS and MK12 informed the Plaintiff that CURATORS

and MK12 were terminating their contract with Plaintiff.

          105.   Upon information and belief, IEA, some of MK12's agents, and Vaccari had a

financial interest in interfering with HSE’s contracts in that the interference was designed to greatly

increase the pool of entrepreneurial funds available to these Defendants to funnel money out of

MK12 to profit from MK12’s Brazilian entrepreneurial activities, all at Plaintiff’s expense.

          106.   As a result of these Defendants’ actions, HSE has incurred damages, including

reputational damage in Brazil, in excess of $75,000.00.

          107.   The tortious interference by these Defendants was undertaken with legal malice,

fraud and/or oppression, thus entitling the Plaintiff to punitive damages in an amount to be

determined at trial.

   EIGHTH CLAIM FOR RELIEF - MISAPPROPRIATION OF TRADE SECRETS
    UNDER THE MISSOURI UNIFORM TRADE SECRETS ACT (“MUTSA”) AND
         UNDER THE FEDERAL DEFEND TRADE SECRETS ACT (“DTSA”)
(Against MK12, IEA, CURATORS, and against CURATORS for injunctive relief to enjoin
                        any continuing misappropriation)




                                                  22
           Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 22 of 40
       108.    Plaintiff HSE hereby incorporates by reference all of the previous allegations of the

Complaint as if restated in full herein.

       109.    The Plaintiff developed an electronically accessible "Contact List" over its many

years of prospecting clients and doing business that included the names, positions, contact and

other information for important decision makers, including employees in the Brazilian educational

system that were necessary to maintain HSE’s business relationships in Brazil.

       110.    Plaintiff HSE’s “Contact List” was gradually developed over many years. Its

evolution into electronic form constitutes a “trade secret” as defined by R.S. Mo. §417.453(4)

and/or 18 U.S.C. §1836. The "Contact List" derived economic value from not being generally

known and was not readily ascertainable by any reasonable proper means. Without it, the

information could only be obtained through years of evolving contacts and relationships within

the Brazilian school system.

       111.    Likewise, Plaintiff’s “Operational Manual” was developed over many years for use

in international commerce before it engaged in a contractual relationship with MK12 and was in

itself (and also contained) “trade secret(s)” as defined by R.S. Mo. §417.453(4) and/or 18 U.S.C.

§1836. The Plaintiff’s "Operational Manual" was updated every year and it derived economic

value from not being generally known, and the "Operational Manual" was not readily ascertainable

by proper means.

       112.    Plaintiff also stored and made available to MK12 on password protected Google

Drive folders and files information and data, i.e. “trade secret(s)” as defined by R.S. Mo. §

417.453(4) and/or 18 U.S.C. §1836, that derived economic value from not being generally known

and not readily ascertainable by proper means (collectively, “Google Drive Information”).




                                                23
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 23 of 40
       113.    The Plaintiff protected its above-referenced trade secrets from disclosure with the

terms of its MNDA, the terms of the IPA, terms of the MOU and using such controlled passwords

to limit access to authorized persons only who had no independent right to utilize the information

for the benefit of MK12.

       114.    Under the terms of the IPA, Plaintiff HSE provided Defendants CURATORS and

MK12 a limited license to use its BACKGROUND IP including HSE’s "Contact List",

"Operational Manual", "Google Drive Information", and other confidential materials to perform

MK12’s activities under the MOU in the BRAZILIAN TERRITORY during the term of the MOU,

thereby protecting its Brazilian territory.

       115.    Defendants CURATORS and MK12 had a contractual duty to Plaintiff to maintain

the secrecy of and limit the use of HSE’s "Contact List", "Operational Manual", and "Google Drive

Information" within the scope of any limited license granted in the MOU, MNDA, IPA or otherwise

(collectively, “Limited Licenses”).

       116.    By obtaining HSE’s electronic "Contact List" through improper means, i.e. falsely

claiming in an email transmitted to Brazil that they needed to input the "Contact List" into their

computer system three (3) days after they had already started to unlawfully remove HSE references

from the Plaintiff's annual "Operational Manual" in January, 2019, and by utilizing or allowing IEA

to utilize Plaintiff HSE’s "Contact List", "Operational Manual", "Google Drive Information" and

other confidential or trade secret materials outside of the scope of its "Limited Licenses",

Defendants wrongfully misappropriated Plaintiff HSE’s trade secret(s).

       117.    The Defendants are engaged in ongoing violations of state and federal laws by

continuing to use and distribute the "2020 Mizzou Academy Handbook" (derived, copied and

plagiarized from HSE’s "Operational Manual") and any future versions of the document, and the




                                               24
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 24 of 40
Plaintiff is entitled, at a minimum, to injunctive relief to prevent the ongoing violations of state and

federal laws, along with monetary damages against all Defendants not otherwise protected by

sovereign immunity.

          118.   Plaintiff is entitled to injunctive relief against parties otherwise eligible for sovereign

immunity under the Ex Parte Young exception to sovereign immunity. See Brantl v. Curators of

the University of Missouri, Case No. 2:18-CV-04130-MDH (W.D. Missouri 2019).

          119.   Plaintiff HSE is also entitled to recover its monetary damages in the amount of its

actual losses against MK12. MK12 is not protected by sovereign immunity because it operates as

a separate business or combination of businesses through funding that has arisen from sources

other than the State of Missouri, or from enterprises which MK12 would not be allowed to operate

under Article IX of the Missouri Constitution because they involve, among other things, middle

school and high school education of non-resident, foreign, middle school and high school students

in both sectarian and non-sectarian schools. The recovery of funds from MK12 will not require any

additional appropriation of funds by the State of Missouri or the removal of financial resources

from the State of Missouri because they have been, and currently are, already kept entirely separate

from appropriated state funds.

          120.   Defendant MK12 obtained the updated "Contact List" from HSE deceitfully and

other confidential and trade secret materials wrongfully by using them in breach of contract terms

without disclosing their intended purpose with evil motive and/or a reckless indifference to HSE’s

rights.

          121.   Pursuant to R.S. Mo. § 417.457(2) Plaintiff HSE is also entitled to recover punitive

damages against all non-immune Defendants in an amount to be determined by the court, and/or

exemplary damages in the amount of two (2) times its damages under 18 U.S.C. §1836.




                                                    25
           Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 25 of 40
       122.    Alternatively, Plaintiff is entitled to reasonable royalties to be awarded by the court

from any revenues derived from the use of HSE’s trade secrets.

            NINTH CLAIM FOR RELIEF - COPYRIGHT INFRINGEMENT
    (Against the CURATORS, MK12, Hammons, Regan, Fishman-Weaver, Walter, and
          against MK12 for injunctive relief to prevent continuing infringement)

       123.    Plaintiff HSE hereby incorporates by reference all of the previous allegations of

 the Complaint as if restated in full herein.

       124.    Plaintiff HSE first developed its "Operational Manual" in 2010, and thereafter

 modified or updated it internally on an annual basis.

       125.    Plaintiff HSE’s "2015 Operational Manual" and the photographs contained therein

 consist of original material that is copyrightable subject matter under the Copyright Act, 17

 U.S.C. §101 et. seq.

       126.    Plaintiff HSE is the copyright owner of all versions of the "Operational Manual",

 including but not limited to HSE’s 2015 version, its content, and any and all successor versions

 thereof.

       127.    Plaintiff HSE’s "Operational Manual" and/or the text and images contained therein

 were and are protected by U.S., International, and/or Brazilian copyright laws.

       128.    Brazil and the United States are members of the Berne Convention and signatories

 to the Agreement on Trade-Related Aspects of Intellectual Property Rights (TRIPS).

       129.    Pursuant to the terms of international treaties/agreement it is required that member

states including the U.S. and Brazil provide strong protection for each other’s intellectual property

rights. For example, under TRIPS - Copyright terms must extend at least 50 years, unless based

on the life of the author (Art. 12 and 14) and Copyright must be granted automatically, and not

based upon any "formality," such as registrations, as specified in the Berne Convention. (Art. 9.)




                                                 26
        Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 26 of 40
         130.   Defendants MK12, Hammons, Regan, Fishman-Weaver, Walter and other agents

of MK12 had access to Plaintiff HSE’s "Operational Manual" by virtue of a confidential

relationship between HSE and MK12.

         131.   Defendants started from an unauthorized copy of HSE’s "Operational Manual" and

removed all references to “HSE.” They then modified, copied, and plagiarized certain sections and

changed the title of the document to the "2020 Mizzou Academy Handbook" so that it had some

semblance of being a different document. (See January 4, 2019 email attached hereto as Exhibit

15.)

         132.   The resulting infringing work entitled "2020 Mizzou Academy Handbook"

contains, at a minimum, an almost identical organizational structure, plagiarized content, an HSE

copyright-protected photograph, and other indicators, including short URLs, that were tell-tale

markers inserted by HSE into their own "Operational Manual".

         133.   In the process of modifying the HSE Operating Manual, Defendants accessed,

downloaded, and distributed the infringing work or portions thereof to fellow members of the

group.

         134.   They further infringed by sending out the infringing work by email to the Brazilian

schools or agents of the Brazilian Schools, which had then existing contracts with Plaintiff HSE.

         135.   Secretly and without Plaintiff’s consent, authorization, approval or license, these

Defendants knowingly and willfully infringed Plaintiff’s exclusive rights in its "Operational

Manual".

         136.   As a direct and proximate result of Defendants’ infringements, Plaintiff has

suffered monetary loss and is entitled to the recovery of damages and profits from Defendants

jointly and severally in amounts to be determined at trial.




                                                 27
          Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 27 of 40
       137.    Plaintiff is also entitled to an injunction to prevent Defendants from continuing to

copy, plagiarize and distribute the infringing work, and an order to obtain the return of and destroy

all infringing works.

          TENTH CLAIM FOR RELIEF – CONTRIBUTORY AND/OR VICARIOUS
                         COPYRIGHT INFRINGEMENT
  (Against the CURATORS, MK12, IEA, Chval, Hammons, Regan, Fishman-Weaver,
 Walter, and against CURATORS for injunctive relief to prevent continuing infringement)

       138.    Plaintiff HSE hereby incorporates by reference all of the previous allegations of the

 Complaint as if restated in full herein.

       139.    Upon information and belief, the CURATORS and MK12 had the ability and/or

duty to control the infringing activity of others and derived a financial benefit from allowing the

infringement by others to take place because they are now receiving revenue directly from the

HSE partner Brazilian schools and are thus, vicariously liable for the actions of its agents.

       140.    Defendants Chval, Hammons, Regan, Fishman-Weaver, Walter and other agents of

MK12, presumably being cognizant of the University of Missouri plagiarism guidelines and U.S.

copyright laws, assisted in the infringement of Plaintiff's copyright protected materials by editing,

copying, downloading and inducing others to edit, copy and download portions of the Plaintiff’s

copyright protected materials when they participated in the January, 2019 scheme to modify HSE’s

"Operational Manual" and create MK12’s competing "2020 Mizzou Academy Handbook". These

Defendants having contributed to the copyright infringement of others are liable for contributory

copyright infringement.

       141.    The Plaintiff has been damaged by the actions of the Defendants and are entitled to

injunctive relief to prevent any ongoing infringement and from parties not otherwise immune,

compensatory damages, including statutory and/or actual damages, as applicable, pursuant to 17

U.S.C. ¶ 504 of the laws of the United States and/or Brazilian law.



                                                 28
        Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 28 of 40
ELEVENTH CLAIM FOR RELIEF – VIOLATION OF THE DIGITAL MILLENNIUM
                              COPYRIGHT ACT
 (Against MK12, CURATORS, IEA, Chval, Hammons, Regan, Fishman-Weaver, Walter,
    and against CURATORS for injunctive relief to prevent continuing infringement)

      142.      Plaintiff HSE hereby incorporates by reference all of the previous allegations of the

Complaint as if restated in full herein.

      143.      Plaintiff HSE’s "Operational Manual" contained a copyright protected photograph

along with Copyright Management Information (“CMI”) as such term is defined in 17 U.S.C.

§1202(c).

      144.      Defendants Hammons, Regan, Fishman-Weaver, Walter, and other agents of

MK12 intentionally removed CMI from HSE’s "Operational Manual" when they intentionally

removed any references to HSE from the "Operational Manual" to create the infringing work

titled the “2020 Mizzou Academy Handbook”.

      145.      These Defendants also intentionally caused the alteration of HSE’s "Operational

Manual" by changing the title to the "2020 Mizzou Academy Handbook".

      146.      MK12 subsequently distributed CMI along with the infringing work knowing that

it was false and that CMI had been removed and altered without the authority of Plaintiff HSE,

the copyright owner.

      147.      The infringing work was distributed by Defendants to others, including to Brazilian

schools and their personnel, then existing HSE clients, knowing, or having reasonable grounds

to know, that the Defendants’ changes would induce, enable, facilitate or conceal the

infringement.

      148.      Due to the act and conduct of these Defendants as alleged above, all are jointly

liable for violations of 17 U.S.C. §1202 of the Digital Millennium Copyright Act either directly

or vicariously through their respective agents and employees.



                                                 29
       Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 29 of 40
       149.    As a direct and proximate result of Defendants’ infringements, Plaintiff has

suffered monetary loss and is entitled to the recovery of damages and profits from Defendants

jointly and severally in amounts to be determined at trial.

       150.    The Plaintiff has incurred attorney’s fees in pursuing this claim and are entitled to

recover their attorney’s fees and costs.

                          TWELFTH CLAIM FOR RELIEF
     VIOLATIONS OF RICO, 18 U.S.C. § 1962(C), PATTERN OF RACKETEERING
                                    ACTIVITY
    (Against Choi, IEA, MK12, CURATORS, Chval, Vaccari, Boonseng and DOES 6-20
                                “RICO Defendants”)

       151.    The Plaintiff hereby incorporates by reference all of the previous paragraphs of this

Complaint as if set forth in full herein.

       152.    At all relevant times, the Defendants (collectively, “RICO Defendants”) were

affiliated members of a homogenous and commonly controlled organization (i.e., the “Enterprise”)

that was and is involved in the creation, promotion, distribution, marketing, teaching and grading

of online middle school and high school educational courses in interstate and foreign commerce.

       153.    The commonly controlled organization or Enterprise consists of a joint venture or

partnership between IEA, IEA Investors, CURATORS, MK12, Choi, Chval, Vaccari, Boonseng,

and DOES 6-20, with IEA providing teachers and other services at inflated prices, IEA Investors

providing capital, MK12 providing online access to middle school and high school courses for

Brazilian students, and the CURATORS on behalf of MK12 providing the contract relationships

with the Brazilian Schools and the institutional endorsement of their operations.

       154.    As part of the Enterprise scheme, and pursuant to agreement between IEA, IEA

Investors, and MK12; IEA entered into agreements to favored partners/investors in the Enterprise,

which included a five percent (5%) share of the revenue from the Enterprise’s activities in Brazil.




                                                 30
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 30 of 40
        155.    As part of the Enterprise scheme, IEA paid or agreed to pay its investors/partners

an undisclosed share of the revenues, which it turned around and fraudulently invoiced to Plaintiff

as if they were legitimate costs of providing online curriculum to Brazilian students in

middle school and high school.

        156.    As part of the enterprise scheme, IEA paid artificially inflated invoices from

Taratuga, LLC, which then charged or attempted to charge Plaintiff as legitimate costs of providing

online curriculum to Brazilian students.

        157.    The RICO Defendants consist of the Enterprise’s leadership, its participants, its

investors, and associates, all of which constitute an “enterprise” as that term is defined in 18 U.S.C.

§ 1961(4) and is a group of individuals and companies associated-in-fact.

        158.    The Enterprise is or was engaged in, and its activities affect, interstate and foreign

commerce, specifically involving U.S. and Brazilian commerce.

        159.    The Enterprise was and did function as an ongoing organization whose members

functioned as a continuing unit for a common purpose of achieving the objectives of the Enterprise,

which included generating profits for investors/partners of IEA and extra revenue to one or more

CURATORS and/or MK12 agents and to Vaccari.

        160.    The objective of the Enterprise was the enrichment of IEA investors/partners, and

others who are persons favored and approved by MK12 to receive a disguised income stream from

tuition and fees paid by approximately four thousand (4,000) Brazilian students.

        161.    The predicate criminal acts for the Enterprise are violations of the U.S. Copyright

Act, 17 U.S.C. §506(a); the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. §1836; and 18 U.S.

C. §1961 for mail and wire fraud. These include the knowing and willful infringement of

Plaintiff’s copyright rights in violation of federal law, the appropriation of trade secrets in violation

of federal law, and mail and wire fraud for artificially inflated invoicing that involved foreign


                                                   31
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 31 of 40
commerce which was designed to siphon money to the IEA investors/partners, to some of

CURATORS’ and/or MK12's agents, and to Vaccari, at Plaintiff’s expense.

       162.    The RICO Defendants acted with scienter, which is evidenced by their approval of

a detailed PowerPoint Presentation that included references to unlawful copying and other related

matters before the "Flip" took place in February 2019. (See Exhibit 16).

       163.    Further, Defendants Choi and Chval addressed a Brazilian audience via pre-

recorded video in February 2019, without HSE's knowledge or consent. In said presentation, Choi

stated that he had made some "very difficult, but necessary decisions", which created the

opportunity for MK12 to deal directly with Brazilian Schools, removing HSE from the process

and clearly harassing HSE's clients present at the meeting. (See Exhibit 17, screenshot) Chval

refers to the pre-existing, joint HSE-MK12 program as "Mizzou K-12's innovative co-teach

program", blatantly not giving any credit to HSE, which was the institution who actually brought

to Mizzou K-12 the co-teach model, which HSE had developed and had in place since 2009 with

its schools and previously with Texas Tech University. Chval removes HSE from the process and

clearly harasses HSE's clients present at the meeting by saying on the video: "What will change as

we provide our educational services directly to partner schools: we will have closer alignment with

academic values and philosophies (...)", therefore implying that HSE did not have close enough

alignment with academic values and philosophies, thus reducing HSE's value in front of an

audience of HSE clients. (See Exhibit 18, screenshot).

       164.    As a direct and proximate cause of the RICO Defendants’ violations of RICO, the

RICO Defendants are jointly and severally liable to Plaintiff for the damages available for

copyright infringement, federal trade secret misappropriation, threefold or treble damages, costs,

and attorneys’ fees pursuant to 18 U.S.C. § 1964(c).

        THIRTEENTH CLAIM FOR RELIEF– BREACH OF FIDUCIARY DUTY


                                                32
        Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 32 of 40
                               (Against CURATORS, and MK12)

       165.    Plaintiff HSE hereby incorporates by reference all of the previous allegations of the

Complaint as if restated in full herein.

       166.    Plaintiff, CURATORS and MK12 entered into a fiduciary and confidential

relationship by virtue of the terms of the MNDA, the MOU, and the IPA. The IPA specifically

acknowledged that they were creating joint property interests with respect to intellectual property

which along with the MNDA created a special fiduciary and confidential relationship.

       167.    Defendants CURATORS and MK12 had a fiduciary duty to Plaintiff.

       168.    Defendant CURATORS breached its fiduciary duty to Plaintiff by, among other

things, as alleged in this Complaint, allowing MK12 and IEA to act without supervision and

without proper internal controls in place to carry out its obligations under the terms of MNDA,

MOU, and IPA.

       169.    Defendants CURATORS and MK12 breached their respective fiduciary duties to

Plaintiff by taking its trade secrets and copyrights and using them in violation of express contract

terms to the contrary.

       170.    As a result of CURATORS's and MK12’s breaches the Plaintiff has sustained

damages proximately caused by MK12 in an amount to be proven at trial in excess of $75,000 .

        FOURTEENTH CLAIM FOR RELIEF – MONEY HAD AND RECEIVED
                     (Against CURATORS and MK12)

       171.    Plaintiff HSE hereby incorporates by reference all of the previous allegations of

the Complaint as if restated in full herein.

       172.    On or about June 06, 2019, after Defendants CURATORS and MK12 had

breached their agreement(s) with Plaintiff, the Plaintiff made a payment to Defendant MK12 in

the amount of $1.4 million USD in good faith under the mistaken hope that the MOU provision



                                                33
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 33 of 40
that required MK12 to allow the students in the joint HSE-MK12 program would be honored

permitting said students to continue in the joint program until their high school graduation.

       173.    MK12 did not allow the students to continue in the joint program as promised in

the MOU.

       174.    Had Plaintiff known the CURATORS’ and MK12’s true intentions, Plaintiff would

not have made the payment and as a result is entitled to restitution for money had and received. As

a proximate result, Plaintiff were damaged as hereinabove alleged.

     FIFTEENTH CLAIM FOR RELIEF – DEPRIVATION OF PROCEDURAL DUE
                           PROCESS 42 U.S.C. § 1983
                (Against the CURATORS, MK12,Chval and Choi)

       175.    Plaintiff HSE hereby incorporates by reference all of the previous allegations of the

Complaint as if set forth in full herein.

       176.    Pursuant to its contracts with CURATORS and MK12, Plaintiff has a clearly

established right under the Fourteenth Amendment to substantive and procedural due process

before MK12 can take action that alters, diminishes, or extinguishes Plaintiff’s liberty and/or

property interests arising from its contract relationship(s) with CURATORS and/or MK12 .

       177.    Defendants Choi, Chval and others acting under color of state law, deprived

Plaintiff of its procedural due process rights when they approved the issuance of retroactive

invoices to the Plaintiff on or about May 12, 2018 for over $4 million USD and again on January

1st, 2019 for over $5 million USD that was not within the written contract terms and was more in

the nature of a punitive fine directed at Plaintiff. (See Invoices attached as Exhibits 19 and 20.)

       178.    The invoices were to Plaintiff, however, the charges amounted to a retroactive

tuition increase for approximately four thousand (4,000) students who had already taken and paid

for online middle school and high school curriculum starting in 2015.




                                                 34
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 34 of 40
       179.    The retroactive nature of the invoices, which was not based on any express contract

provision, was arbitrary, capricious and not based on any standard or policy of a public University.

       180.    The retroactive invoices made it impossible to pass the retroactive tuition increase

on to the Brazilian school students and instead, if paid, would cause Plaintiff to suffer an enormous

loss to cover the retroactive tuition increase.

       181.    MK12 has no procedural mechanisms in place that would provide Plaintiff with a

method to contest the issuance of such invoices and as consequence the Plaintiff has been deprived

of its constitutional procedural due process rights.

       182.    MK12 had a direct conflict of interest in issuing the invoices and fines because it

did so at the same time MK12 was busy preparing to compete with Plaintiff and take over and

interfere with its contractual relationships in Brazil.

       183.    As a proximate result, Plaintiff was damaged as hereinabove alleged. Plaintiff seek

compensatory damages and punitive damages, as well as attorneys’ fees, under this claim for relief.

    SIXTEENTH CLAIM FOR RELIEF – DEPRIVATION OF SUBSTANTIVE DUE
                         PROCESS 42 U.S.C. § 1983
                (Against CURATORS, MK12, Chval and Choi)

       184.    Plaintiff HSE hereby incorporates by reference all of the previous allegations of the

Complaint as if set forth in full herein.

       185.    Pursuant to its contracts with MK12, Plaintiff has a clearly established right under

the Fourteenth Amendment to substantive and procedural due process before MK12 can take

action that alters, diminishes, or extinguishes Plaintiff’s liberty and/or property interests arising

from its contract relationship(s) with MK12.

       186.    Defendants Choi, Chval and others acting under color of state law, deprived

Plaintiff of its substantive due process rights when they approved the issuance of retroactive




                                                  35
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 35 of 40
invoices to the Plaintiff on or about May 12, 2018 for over $4 million USD and again on or about

January 1, 2019 for over $5 million USD that was not within the written contract terms between

the Plaintiff and MK12, and was more in the nature of a punitive fine directed at Plaintiff.

       187.    The invoices were to Plaintiff, however, the charges amounted to a retroactive

tuition increase for approximately four thousand (4,000) Brazilian students who had already taken,

and paid for, online middle school and high school curriculum starting in 2015.

       188.    The retroactive tuition increase to the Plaintiff and the Brazilian students shocks

the conscience in that it increases the cost to Plaintiff arbitrarily and retroactively and is not

designed to merely recover the actual additional cost of participating in the program which

according to statute must be approved by the Chancellor or their delegate under R.S. Mo. §

236.060(C) in advance of any increase.

       189.    It further shocks the conscience because the resulting cost to Plaintiff to pay for

Brazilian students is higher than the tuition that MK12 itself charges to Brazilian students now that

MK12 has begun contracting with the Brazilian schools directly. One of the pitches that MK12

made to the Brazilian schools was that they could keep the tuition lower without the involvement

of HSE.

       190.    As a proximate result of the violation of Plaintiff’s substantive due process rights,

Plaintiff was damaged as hereinabove alleged. Plaintiff seek compensatory damages and punitive

damages, as well as attorneys’ fees, under this claim for relief.

  SEVENTEENTH CLAIM FOR RELIEF – VIOLATION OF EQUAL PROTECTION
                         CLAUSE 42 U.S.C. § 1981
               (Against CURATORS, MK12, Chval and Choi)

       191.    Plaintiff HSE hereby incorporates by reference all of the previous allegations of the

Complaint as if set forth in full herein.




                                                 36
          Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 36 of 40
        192.    Defendants Moi and Chval, and others acting under color of state law, deprived

Plaintiff of rights secured by the Constitution and laws of the United States, including those

secured by 42 U.S.C. § 1981 that entitles the Plaintiff to equal protection of the laws.

        193.    The Defendants violated the Plaintiff’s rights to equal protection of the laws by

arbitrary and capricious conduct of charging retroactive tuition to Plaintiff and Brazilian students

without doing the same for MK12’s other middle school, high school, and university students

around the world.

        194.    As a proximate result of Defendant’s constitutional violations, Plaintiff were

damaged as hereinabove alleged. Plaintiff seek compensatory damages and punitive damages, as

well as attorneys’ fees, under this claim for relief.

    EIGHTEENTH CLAIM FOR RELIEF - DECLARATORY JUDGMENT (“MOU”)
                    (Against the CURATORS and MK12)

        195.    Plaintiff HSE hereby incorporates by reference all of the previous allegations of the

Complaint as if restated in full herein.

        196.    Upon information and belief, the CURATORS and MK12 do not have authority

under the Missouri Constitution or otherwise to commit University resources, including but not

limited to, the enormous amount of time and expense necessary for administrators, professors,

deans, teachers, and graders, to create and administer middle school and high school student

education programs to non-residents, non-citizens, in foreign countries, nor does it have the

authority to incur the costs of these programs, defer the determination of tuition charges, and assess

retroactive tuition charges to foreign middle school and high school students or their

representatives.

        197.       Upon information and belief, the retroactive invoices issued to HSE were not

accounted for by the CURATORS in accordance with the University of Missouri’s standard



                                                  37
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 37 of 40
international policies, contract and accounting procedures. Further they included unauthorized,

fictitious and inflated expenditures of Taratuga and IEA (private entities), and included a 5%

markup to be paid to IEA’s investors and/or joint venture partners.

       198.     The Parties are interested parties within the meaning of 28 USC §2201 with a

justiciable dispute with respect to any amount that was legitimately charged to HSE or that HSE

may now owe.

       199.     The Plaintiff hereby requests that MK12’s retroactive invoices be held invalid and

void as being an unlawful exercise of the Curators and MK12’s power and authority.

      NINETEENTH CLAIM FOR RELIEF – UNCONSTITUTIONAL TAKING OF
          PROPERTY WITHOUT PAYMENT OF JUST COMPENSATION
                 (Against MK12, CURATORS, Choi and Chval)

       200.     Plaintiff HSE hereby incorporates by reference all of the previous allegations of the

Complaint as if restated in full herein.

       201.     Plaintiff is the owner of certain trade secrets referenced herein including a "Contact

List" that it developed over years of conducting business in Brazil, and its "Operational Manual"

which it refined over many years of conducting business in Brazil.

       202.     These trade secrets contributed to a significant valuation of Plaintiff in excess of

$35,000,000 USD.

       203.     By taking from Plaintiff and exposing the Plaintiff’s trade secrets, and other

intellectual property interests, to others without any requirement for anyone to keep the materials

secret, Plaintiff has destroyed the value of Plaintiff’s business.

       204.     Plaintiff’s interest in its trade secrets and other intellectual property are or were

private property interests as that term is used in U.S. Const. Amend. V as made applicable to the

states by virtue of the Fourteenth Amendment, and Article I, sections 26 and 28 of the Missouri

Constitution.


                                                  38
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 38 of 40
        205.    One or of the identified Defendants took, damaged, and/or destroyed Plaintiff’s

private property through their blatant and intentional infringement of Plaintiff's copyright (i.e., its

unauthorized use and wide-spread distribution of a derivative of HSE’s "Operational Manual") and

through blatant and intentional disclosure of Plaintiff’s trade secrets including its "Contact List"

and "Operational Manual", both of which had previously been, and remain, protected by the terms

of the MNDA and IPA.

        206.    Defendant MK12 has deprived Plaintiff of its private property without due process

of law in violation of the Fifth and Fourteenth Amendments of the United States Constitution.

        207.    Defendant MK12’s actions, as described above, constitute a taking, damaging, or

destruction of Plaintiff’s private property without just compensation in violation of Plaintiff’s

constitutional rights.

        208.    State procedures are either inadequate or unavailable for Plaintiff to seek just

 compensation for the taking.


        209.    Plaintiff has suffered damages as a result of Defendants' actions and seeks

 recovery of its damages, along with attorney’s fees and costs.

                                              PRAYER

        WHEREFORE, Plaintiff HSE prays for judgment against Defendants as follows:

        a)      For compensatory damages in excess of $75,000.00;

        b)      For damages and other relief consistent with 17 U.S.C. §504 et. seq. including but

not limited to Plaintiff’s actual damages, profits of the infringer, and/or statutory damages;

        c)      For injunctive relief to remedy the misappropriation of trade secret(s);




                                                  39
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 39 of 40
       d)      For injunctive relief to prevent MK12 from utilizing any of Plaintiff’s copyright

protected or derivative works and for the destruction of any infringing materials whether located

in the U.S. or Brazil;

       e)      For monetary damages under U.S., International, and/or Brazilian law against the

Defendants that are not otherwise protected by sovereign immunity from damages;

       f)      For punitive and/or twofold or threefold damages as appropriate in an amount to be

determined at trial;

       g)      For declaratory relief as requested herein;

       h)      For costs of suit and prejudgment interest;

       i)      For reasonable attorney’s fees;

       j.)     For any additional relief that the court deems just and proper in the premises.

                                  DEMAND FOR JURY TRIAL

         Plaintiff demands trial by jury on all issues arising herein.

                                                       Caldwell Law Firm, P.C.

                                                       By: /s/ Kenneth N, Caldwell
                                                       Kenneth N. Caldwell, MO No. 65443,
                                                       NV No. 3692
                                                       Edward N. Foster, MO No. 40320
                                                       1201 NW Briarcliff Parkway 2nd Floor
                                                       Kansas City, MO 64116 (816) 535-1001
                                                       kcaldwell@caldwell-law-firm.com

                                                       ATTORNEYS FOR PLAINTIFF




                                                  40
         Case 4:21-cv-00029-BCW Document 1 Filed 01/19/21 Page 40 of 40
